EXHIBIT NN, Inc. has amended Schedule Ato the Employment Agreement (the "Employment Agreement") of the following executive officer: Roderick Baty The text of the Amended Schedule A is attached hereto and incorporated by reference herein. All other terms and conditions of the Employment Agreement remain unchanged. Amended Schedule A Executive's Severance Payment shall be a lump sum payment equal to: 1.2.5 times Executive's base salary (as of the date of Executive's termination); plus 2.2.0 times Executive's median bonus available at the following bonus target percentage: 60%.
